Citation Nr: 1038379	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-29 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to Agent Orange exposure and secondary to 
service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy, 
lower extremities, to include as secondary to Agent Orange 
exposure and secondary to service-connected diabetes mellitus.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Veteran and M.R.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1973.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction of this case belongs to the RO in 
Indianapolis, Indiana.

The Veteran is unrepresented in this appeal.

In May 2010 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record.

The issue of entitlement to service connection for hypertension, 
and the reopened claim of entitlement to service connection for 
psychiatric disability, including PTSD, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A VA physician has linked the Veteran's bilateral lower 
extremity peripheral neuropathy to the Veteran's service-
connected diabetes mellitus.

2.  An October 1997 rating decision denied service connection for 
PTSD.

3.  Evidence received subsequent to the October 1997 rating 
decision does, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary to 
substantiate the claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  Bilateral lower extremity peripheral neuropathy is 
proximately due to, or chronically aggravated by, service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2009).

2.  The October 1997 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002).

3.  Evidence received since the October 1997 rating decision is 
new and material, and the Veteran's claim of service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to grant the Veteran's claim 
of service connection for peripheral neuropathy, lower 
extremities, and in light of the decision to reopen the Veteran's 
claim of service connection for PTSD, any deficiency as to VA's 
duties to notify and assist, pursuant to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

I.  Bilateral lower extremity peripheral neuropathy

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, an 
established service-connected disorder.  38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection 
includes instances in which an established service-connected 
disorder results in additional disability of another condition by 
means of aggravation.  Allen.

In June 2007 the Veteran was granted service connection for type 
II diabetes mellitus.  The Veteran asserts, in part, that his 
bilateral lower extremity peripheral neuropathy is related to his 
service-connected diabetes mellitus.

VA examinations dated in August 2007 and January 2009 reveal 
diagnoses of peripheral neuropathy.  At a January 2009 VA 
peripheral nerves examination, the Veteran indicated that he had 
started to complain of numbness, tingling, and achiness of the 
feet 3-4 years prior.  The examiner, in the diagnosis portion 
commented, in pertinent part, as follows:

Mild (sensory predominant, with little 
motor impairment) bilateral lower extremity 
peripheral neuropathy most likely due to 
diabetes.  The polyneuropathy is less 
likely than not, based on time course, due 
to past alcohol use.

The Board finds that the competent medical evidence demonstrates 
that the Veteran's bilateral lower extremity peripheral 
neuropathy is causally related to service-connected diabetes 
mellitus.  The January 2009 VA examiner reviewed the Veteran's 
claims file and performed a contemporaneous examination.  While 
the August 2007 VA examiner essentially stated that the Veteran's 
peripheral neuropathy was not related to service-connected 
diabetes mellitus, the Board can find no compelling reason to 
favor the August 2007 VA physician assistant's opinion over the 
opinion of the January 2009 VA physician.

At the bare minimum, the Board finds that the evidence of record 
as a whole is in equipoise as to a relationship between 
peripheral neuropathy and service-connected diabetes mellitus.  
Resolving doubt in the Veteran's favor, the Board finds that 
service connection for bilateral lower extremity peripheral 
neuropathy is warranted.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in conformance with DSM IV, section 309.81; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a).

Effective July 12, 2009, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 
2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f), 
in part, by adding a new paragraph that reads as follows:

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror. 

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then proceed 
to evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for his claim has been 
satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 
38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a 
well-grounded claim).

An October 1997 rating decision denied service connection for 
PTSD.  After expressing disagreement with the October 1997 rating 
decision, a statement of the case was issued, but a timely 
substantive appeal was not received.  As such, the October 1997 
RO decision became final.  38 U.S.C.A. § 7105.

The Veteran subsequently filed an application to reopen the claim 
of service connection for PTSD in January 2007.  In a September 
2007 rating decision, the RO denied the Veteran's petition to 
reopen a claim for service connection for PTSD, and the present 
appeal ensued.

The October 1997 RO decision essentially denied the Veteran's 
PTSD claim on the basis that the Veteran had not provided any 
corroboration of combat.

The evidence added to the claims file subsequent to the October 
1997 RO decision includes the Veteran's assertions (May 2010 
Board hearing transcript, page 9) that he was exposed to mortar 
and rocket fire while serving in Vietnam.  Statements contained 
in records such as a January-March 1995 VA discharge summary tend 
to reveal that the Veteran had a fear for his life while serving 
in Vietnam.

In light of the new regulations which relax the evidentiary 
standard for establishing in-service stressors for Veterans who 
claim to have suffered fear of hostile military or terrorist 
activity, the Board finds that the evidence is material in that 
it raises a reasonable possibility of substantiating the 
Veteran's claim.  Hence, the additional evidence, when considered 
in conjunction with the record as a whole, is both new and 
material, and requires that the PTSD claim be reopened.


ORDER

Service connection for peripheral neuropathy, lower extremities, 
as secondary to service-connected diabetes mellitus, is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.   To that 
extent only, the PTSD appeal is allowed.


REMAND

For reasons stated immediately below, the Board finds that the 
reopened claim for service connection for PTSD must be remanded 
to the agency of original jurisdiction.  Further, the Board notes 
that the medical evidence of record includes additional 
psychiatric diagnoses for the Veteran, to include depression and 
dysthymic disorder.  The Veteran's claim for disability 
compensation is based not only on his having PTSD, but on a 
broader basis of his having a mental disability.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009.  The issue of entitlement to 
service connection for a psychiatric disorder, other than PTSD, 
is inextricably intertwined with the issue on appeal of 
entitlement to service connection for PTSD, as the latter 
constitutes a claim for service connection for psychiatric 
disability, however diagnosed.   This matter has not been 
adjudicated by the RO.

Pursuant to 38 C.F.R. § 3.304(f)(3), a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted must confirm that the Veteran's claimed stressor is 
adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor.  The Board finds 
that a VA examination and medical opinion are necessary for the 
purpose of determining the nature and etiology of any and all 
psychiatric disabilities that may be present.

As for the issue of entitlement to service connection for 
hypertension, to include as secondary to Agent Orange exposure 
and secondary to service-connected diabetes mellitus, the Board 
observes that in August 2007 the Veteran underwent a VA 
examination that was to address the medical matters presented by 
the issue of entitlement to service connection for hypertension, 
to include as secondary to service-connected diabetes mellitus.  
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board finds that the August 2007 VA opinion, however, is not 
adequate.  The Board observes that the August 2007 VA examiner's 
opinion did not address the question of whether the Veteran's 
hypertension was aggravated by the Veteran's service-connected 
diabetes mellitus.  Accordingly, the Board finds that another VA 
examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA psychiatric examination to determine the 
nature and etiology of all current 
psychiatric disabilities clinically 
indicated.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is requested to provide an 
opinion, with supporting rationale, as to 
whether it is at least as likely as not 
that any of the Veteran's claimed stressors 
of having fear of hostile military activity 
is adequate to support a diagnosis of PTSD.  
The examiner should also provide an 
opinion, with supporting rationale, as to 
whether it is at least as likely as not 
that any clinically indicated psychiatric 
disability other than PTSD is related to 
his military service.

2.  The Veteran should be scheduled for a 
VA hypertension examination.  The examiner 
should be provided the Veteran's claims 
file for review, and any indicated studies 
must be completed.  Following examination 
of the Veteran and review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran has 
hypertension that is related to service or 
that is proximately due to, or aggravated 
by, service-connected diabetes mellitus.

3.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for hypertension, to include as 
secondary to Agent Orange exposure and 
secondary to service-connected diabetes 
mellitus, and the issue of entitlement to 
service connection for psychiatric 
disability, including PTSD.  If either of 
the benefits sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative (if 
any) should be afforded the appropriate 
period to respond.  Thereafter, the case 
should be returned to the Board, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


